 


114 HR 5296 IH: CI Realignment Act
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5296 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2016 
Mr. Holding (for himself, Mr. Roskam, Mr. Nunes, Mr. Marchant, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To make Internal Revenue Service Criminal Investigation a distinct entity within the Department of the Treasury, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the CI Realignment Act. 2.Bureau of Criminal Investigation established (a)In generalThere is established within the Department of the Treasury the Bureau of Criminal Investigation. 
(b)Functions, personnel, etcThere shall be transferred to the Bureau of Criminal Investigation the functions, personnel, assets, and obligations of Internal Revenue Service Criminal Investigation Division, including the functions of the Commissioner of Internal Revenue relating thereto (other than referral of matters to such division). (c)DefinitionsFor purposes of this section— 
(1)AssetThe term asset includes contracts, facilities, property, records, unobligated or unexpended balances of appropriations, and other funds or resources (other than personnel). (2)FunctionsThe term functions includes authorities, powers, rights, privileges, immunities, programs, projects, activities, duties, and responsibilities. 
(3)PersonnelThe term personnel means officers and employees. 3.Semi-annual report of Bureau of Criminal Investigation (a)In generalThe Secretary of the Treasury, or the Secretary’s delegate, shall for each 6-month period ending after the date of the enactment of this Act submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that includes the following: 
(1)The number of cases the Internal Revenue Service referred to the Bureau of Criminal Investigation during the period to which the report relates and a description of each such case. (2)The number of cases the Bureau of Criminal Investigation referred to the Department of Justice during the period to which the report relates and a description of each such case.  
(b)Due dateSuch report shall be submitted pursuant to subsection (a) not later than 60 days after the end of the period to which the report relates. (c)TerminationSubsection (a) shall not apply for any period beginning more than 10 years after the date of the enactment of this Act. 
4.Returns and return information open to Bureau of Criminal InvestigationSection 6103(h)(1) of the Internal Revenue Code of 1986 is amended by inserting (including the Bureau of Criminal Investigation) after the Department of the Treasury.  